Citation Nr: 0402310	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  97-25 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for left elbow 
disability.

3.  Entitlement to an increased rating for service-connected 
postoperative varicose veins with intermittent dependent 
edema, right leg, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for service-connected 
postoperative varicose veins with intermittent dependent 
edema, left leg, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The appellant in this case is a veteran who served on active 
duty from July 1973 to July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Regional Office (RO) in Oakland, California.  In November 
2000, the Board upheld the denial of the veteran's claims for 
increased ratings for varicose veins of the right and left 
legs and service connection for a left elbow disability.  In 
addition, the Board reopened the veteran's claim for service 
connection for fibromyalgia and denied the claim on the 
merits.  The veteran filed a timely appeal to the United 
State Court of Appeals for Veterans Claims (Court).

In April 2003, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's attorney 
filed a joint motion to vacate the Board's November 2000 
decision and to remand the matter for development and 
readjudication.  The Court granted the motion that month, 
vacating and remanding the case to the Board.  

For the reasons stated below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


REMAND

The joint motion provides a number of bases for remanding 
this case, the first being that although the Board's November 
2000 decision addressed the Veterans Claims Assistance Act of 
2000 (VCAA), the duty to notify was not properly satisfied.  

As to the second basis for remand, the joint motion averred 
that a February 2000 VA examination report, procured in 
relation to the claim for service connection for 
fibromyalgia, was inadequate for decision-making purposes 
since the examiner did not have available all pertinent 
records of prior medical treatment for this claimed 
disability.  Specific reference was made to medical records 
from Oroville Hospital and prior VA examination reports.  

Regarding the third basis for remand, the joint motion points 
out that the veteran was found in 1993 to be disabled by the 
Social Security Administration and while some of the 
underlying records in regard to that determination may be of 
record in the claims file, VA never requested the veteran's 
records from SSA.  Thus, in view of the possible relevance 
that such records may have to this appeal, an attempt should 
be made to obtain them.  

The Board would also like to point out that in a recent 
decision by the United States Court of Appeals for Veterans 
Claims (Court), Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004), the Court held that a legally adequate 
VCAA notice must be provided to a claimant before an initial 
unfavorable RO decision.  However, the VCAA was not enacted 
until November 2000, which was long after the March 1997 
decision which is the subject of this appeal.  Moreover, it 
is pertinent to note that the purpose of this remand is to 
properly fulfill VA's duty to notify and assist the veteran 
under the VCAA in order to prevent any prejudice to the 
veteran in the review of this appeal.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

With regard to the two issued dealing with increased ratings 
for varicose veins of the right leg and left leg, it appears 
that the last VA examination was in 1998.  While a new 
examination is not automatically required simply because of 
the time which has passed since the last examination, in view 
of the need to return this case to the RO for the additional 
development outlined above, the Board believes it appropriate 
to schedule the veteran for another VA examination in 
connection with the varicose vein issues to ensure an 
accurate record for review of these issues. 

In consideration of the foregoing, this case is hereby 
REMANDED to the RO for the following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 
implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  The RO should also 
advise the veteran of the evidence 
necessary to substantiate her claims, as 
well as what evidence she is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The above notice 
should be furnished as appropriate to 
comply with Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004).

2.  The RO should obtain from the Social 
Security Administration (SSA) copies of 
any determinations regarding the 
veteran's claim(s) for disability 
benefits, along with the underlying 
medical records considered in reaching 
decision(s) involving the veteran.  

3.  The veteran should be scheduled for 
an appropriate VA medical examination to 
ascertain the nature and etiology of her 
claimed fibromyalgia.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with this examination, to 
include his or her review of the medical 
records from Oroville Hospital, as well 
as previous VA examinations.  All 
appropriate tests and studies should be 
conducted.  The examiner should be asked 
to provide an opinion as to whether the 
veteran has fibromyalgia and, if so, 
whether it is at least as likely as not 
(i.e. a 50 percent or higher degree of 
probability) that such disability is 
related to the veteran's active duty 
service. 

4.  The veteran should also be scheduled 
for an appropriate VA examination to 
ascertain the current severity of his 
service-connected varicose vein 
disabilities of the right leg and the 
left leg.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with this examination.  All examination 
findings should be clearly reported to 
allow for evaluation under applicable VA 
rating criteria.  

5.  After completion of the above and any 
additional development of the evidence 
which the RO may deem necessary, the RO 
should review the record and determine if 
the veteran's claims can be granted.  The 
veteran and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



